Filed 12/22/15 In re N.L. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




In re N.L., a Person Coming Under the Juvenile Court                                         C077394
Law.

BUTTE COUNTY DEPARTMENT OF                                                         (Super. Ct. No. J36123)
EMPLOYMENT AND SOCIAL SERVICES,

                   Plaintiff and Respondent,

         v.

M.L.,

                   Defendant and Appellant.




         Mother of minor N.L. appeals from three juvenile court orders issued at two
different hearings. The first two orders decided motions to modify adversely to her
position on September 11, 2014, and the third order terminated her parental rights to N.L.
on January 8, 2015. For reasons we explain, we affirm the three orders.




                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
        Between 1998 and 2011, there were 36 referrals for this family to child protective
services, for sexual abuse, neglect, drug use, and physical abuse. In 2011, the minor’s
older half-sister, then 15, reported she was raped by her father (Tommy, the minor’s
stepfather) and that Tommy had been sexually molesting her since she was two years old.
Subsequent investigation revealed that Tommy had also repeatedly raped and molested
the minor’s older half-brother, then 12, who in turn had tried to rape the youngest of the
minor’s three half-siblings, Vanessa, then 11. Vanessa had been reported in the past to be
acting out sexually with the minor. The minor, then five, was afraid of returning to
Tommy’s care, and Tommy had threatened to harm the children if he did not get custody
of them. Accordingly, on November 2, 2011, the Butte County Department of Social
Services (Department) filed a Welfare and Institutions Code section 300 petition alleging
the minor was a child described by section 300, subdivisions (b) and (j).1 Mother
continued to allow Tommy access to the minor, despite the presence of restraining orders
prohibiting contact between the two, and the juvenile court removed the minor from
mother’s custody at the end of December 2011.
        The minor and his half-sister, Vanessa, were placed together in a foster home in
January 2012. The foster parents almost immediately reported concerns that Vanessa
was physically and emotionally abusive to the minor. The two older siblings, then ages
13 (boy) and nearly 16 (girl) were erratic and emotionally unstable; they were placed in
group homes and struggled in multiple placements. The boy was also facing criminal
charges.




1   Further undesignated statutory references are to the Welfare and Institutions Code.

                                              2
       In March 2012, the juvenile court found the allegations of the petition true.
Initially, although mother’s visits were supervised, she saw the minor at least once a
week and had supervised phone visits with him. As we detail post, visits did not always
go well from the beginning of the case, and diminished in quantity and deteriorated in
quality thereafter, culminating in the Department’s successfully petitioning the juvenile
court to terminate mother’s visitation in mid-2014.
       On December 19, 2012, the juvenile court terminated mother’s reunification
services, finding that mother suffered from a mental disability as described in Family
Code section 7827, subdivision (a), which “renders her incapable of utilizing those
services.” Before the hearing, therapist Dawn Horwitz-Person, who was treating the
children as well as mother at the time, submitted a letter to the Department declining to
continue working with mother, declaring a conflict of interest as mother was
“undermining the process” of healing her children, and “hindering their social and
emotional development.” Horwitz-Person noted that mother “has been diagnosed as
hav[ing] a personality disorder by myself as well as two other independent professionals”
and that “she has continued to talk to the children about issues that she has been
reprimanded for on numerous occasions by social workers, therapists, and the courts. It
is now truly affecting the children’s well being and treatment.” Horwitz-Person
continued to work with the minor. Mother continued to visit him and the other children,
although with reduced frequency.
       The minor’s presumed father (not Tommy) was still receiving services long after
mother’s ceased. His services were ultimately terminated in June 2014.
       Because of Vanessa’s ongoing and escalating verbal and physical aggression
toward the minor, the foster home gave notice and the Department moved Vanessa to her
maternal grandmother’s home in November 2013. Both children appeared to benefit
from being in separate homes. In February 2014, mother petitioned the juvenile court to
modify its order that the minor remain in his foster home and instead move him to his

                                             3
grandmother’s home to live there with Vanessa. We detail mother’s unsuccessful
petition post in the Discussion.
       On June 25, 2014, the Department filed a section 388 petition to modify, seeking
to end mother’s visitation. The petition cited the order to be changed as a June 2014
visitation order, but alleged changed circumstances in detail on the face of the petition
beginning with October and November 2013 incidents and continuing with problematic
visits in January and May 2014. This petition was ultimately granted in September 2014,
but the court permitted visits to remain suspended from the time of the petition’s filing.
       On January 8, 2015, the parties appeared for the selection and implementation
hearing. The minor had been living with his prospective adoptive family for three years
and was doing well in their home. He called them “mom and dad” and had strong
emotional ties to both, particularly the foster mother. Mother did not present any
evidence at the hearing. The attorney for Vanessa and the older half-sister objected to
termination of parental rights based on sibling relationships, although mother did not
object on that basis. The siblings presented no additional relationship evidence. The
minor’s attorney recommended following the Department’s recommendation to terminate
parental rights. The court did not specifically address the objection based on sibling
relationships, but found the minor adoptable and terminated parental rights.
                                      DISCUSSION
                                              I
                                    Petitions to Modify
       Section 388 permits modification of a dependency order if the moving party
demonstrates a change of circumstance or brings forth new evidence and if the proposed
modification is in the best interests of the minor. (In re Kimberly F. (1997) 56
Cal. App. 4th 519, 526.) The party petitioning for modification has the burden of proof by
a preponderance of the evidence. (In re Stephanie M. (1994) 7 Cal. 4th 295, 317.) The
best interests of the child are of paramount consideration when a petition for modification

                                             4
is brought after termination of reunification services. (Ibid.) In assessing the best
interests of the child, the juvenile court looks to the needs of the child for permanence
and stability. (Ibid.) Determination of a petition to modify is committed to the sound
discretion of the juvenile court and, absent a showing of a clear abuse of discretion, the
decision of the juvenile court must be upheld. (Id. at pp. 318–319; In re Robert L. (1993)
21 Cal. App. 4th 1057, 1067 [extending broad discretion to the juvenile court’s
determination regarding relative placement].)
       A. Terminating Mother’s Visitation with Minor
              1. History
       From the beginning of the case, mother’s behavior during visits was unpredictable
and inconsistent. She made inappropriate statements and these statements negatively
affected the children’s stability in their placement and treatment. Even during telephone
visits, she upset the children by “telling them she has been crying all night and asking
them if they miss her.” She told the children they did not have to follow the rules about
telephone time limitations. After some visits, the minor complained of bad dreams. He
had full body stress-induced hives after another family visit. He refused some of
mother’s phone calls. Mother argued with the social worker, and complained about the
minor’s foster parents, claiming they were not doing “their job” in front of the minor.
       As early as March 2012, Horwitz-Person recommended suspending mother’s visits
because the children were very angry with mother for not protecting them and mother had
violated the visitation agreement by discussing Tommy. Horwitz-Person later amended
her recommendation to allow weekly visitation so the children could be assured their
family members were all right. In December 2012, she characterized mother’s
interaction with the children as detrimental to them, as we described ante. In May 2013,
Horwitz-Person opined that visits with mother were negatively impacting the children’s
placements.



                                              5
       In October 2013, Horwitz-Person confirmed she still believed continued visitation
between the children and their mother was detrimental to the children, opining that the
visits confused and angered them. The Department first asked the court to end the
minor’s visits with mother that same month, but the original visitation order apparently
remained in place. Horwitz-Person’s assertion later formed one of the articulated bases
for the Department’s petition to modify the visitation order. In November 2013, mother
refused to sign visitation guidelines, reflecting the agreement to refrain from making
promises about visits, expressing her concerns about the case to the children, and
discussing court hearings with them.
       In January 2014 during a supervised family visit, the minor appeared
uncomfortable with his older brother and also when discussing his foster home. Mother
made several comments criticizing the foster parents and tried several times to discuss the
case and her visitation schedule with the minor. She then became very confrontational
with a social worker, who ended the visit early as a result.
       At a May 2014 visit between only the minor and mother, she began criticizing the
foster parents and stating she was going to seek additional visitation. The social worker
asked her not to discuss the case in front of the minor and mother stood up, raised her
voice and said: “I can say what I want. He is my child and you don’t tell me what to
say.” The social worker indicated she was ending the visit and mother “postured
aggressively, blocked the doorway and pulled her arm back as if to hit me.” The minor
witnessed the interaction and started crying. Mother left the building then returned
multiple times, yelling and cursing at the social worker, calling her “worthless” and a
“bitch” while the minor grew more distressed. The social worker called 911. The minor
was crying after the visit, worried his mother was going to jail. He told his therapist that
it was a bad visit which ended because his mother could not follow the rules.




                                              6
               2. Hearing
        Various witnesses testified at the hearing on the petition to modify. The social
worker who supervised both the January and May 2014 visits testified. She had also
supervised approximately four other visits between mother and the minor, which went
well. As to the May 2014 visit, she testified as outlined above--that mother had been
violating the visitation rules and had become angry with the social worker for attempting
to stop her. As the confrontation escalated, the minor appeared frozen in place. The
confrontation lasted about 20 minutes before the social worker called 911 and mother
finally left and did not return.
        The primary social worker on the case, Aurora Navarro, testified that she believed
the visits between mother and the minor had become detrimental to him. Mother
continued to tell him he would return home. This confused the minor and gave him false
hope. Navarro had also spoken again with Horwitz-Person, who agreed visits with
mother were detrimental to the minor and should be terminated. As she had indicated in
October 2013, Horwitz-Person continued to believe the visits were confusing to the
minor and detrimental to him emotionally when negative comments were made about his
foster parents. The social worker noted that the minor was headed toward permanence
and mother’s continuing criticism of the foster parents interfered with his placement with
them.
        The adoptions worker testified that she believed continued contact with mother
would be detrimental to the minor. She based her opinion on the change in behavior she
had seen in him over the preceding 18 months, the visits she had observed, her
conversations with Horwitz-Person, and her observations of mother’s behavior. Mother’s
behavior in the visits agitated the minor and caused conflict in his current placement.
The worker believed mother viewed the children’s agitation as a benefit, because when
they get agitated they are more reliant on her and the other children have ended up either
back home with her or with grandmother. The more contact the minor had with mother

                                              7
and the siblings, the more agitated he became, and she was concerned for the security of
his placement. The foster family reported the minor frequently struggled after visits; he
was agitated, less compliant, and had nightmares.
              3. Findings
       The juvenile court found that the minor was suffering emotional harm from the
visits which constituted detriment, and ended visitation between mother and the minor.
The court cited the minor’s reaction to the May 2014 visit as well as the conclusions of
Horwitz-Person and multiple social workers that continued visits would be detrimental to
the minor. Further, the court found that continuing visits between mother and the minor
would be disruptive to the minor’s placement, which, given the stability and duration of
the placement, would be a risk to the minor. The visits themselves were unpredictable,
some being without incident and others having serious confrontations and arguments.
This unpredictability itself put the minor at risk of emotional harm which could also
disrupt his placement. Based on this evidence, the court found the visits between mother
and the minor were detrimental to the minor.
              4. Law and Analysis
       Mother contends the juvenile court erred in granting the Department’s petition,
arguing there was no evidence of changed circumstances showing ending visits with
mother was in the minor’s best interests. Specifically, mother correctly points out that
the Department’s petition indicated the order sought to be changed was a June 18, 2014
order, while the evidence cited by the Department in its petition and presented at the
hearing detailed events occurring long before the order from which the Department
purported to seek relief. Mother argues, again correctly, that these events did not
evidence a change from the June 2014 order.
       The Department ignores this issue in its briefing, arguing only broadly and briefly
that there were changed circumstances, but not addressing the disparity in dates. Nor did
any party raise this precise issue in the juvenile court, as far as we can determine. The

                                             8
June 18 minute order does reference visitation, but the transcript of the hearing that day
makes clear the parental visitation order is relative to father, not mother. Sibling visits
were discussed, as was the issue with mother’s May 2014 visit going badly. The juvenile
court continued the hearing and continued the sibling visitation orders then in place.
Although the June 18 minute order also continues all current orders not in conflict, of
which mother’s visitation order is apparently one, we agree that the petition incorrectly
designated the order to be modified as the June 18 order rather than mother’s original
visitation order. However, as we explain, the error was of no moment.
       It is obvious from the face of the petition--arguing changed circumstances in
October and November 2013 as well as January and May 2014--that the Department was
seeking to modify the latest order specifically continuing mother’s visits with the minor,
albeit at the Department’s discretion, as well as any subsequent reiterations of that order.
It is also clear from the testimony and arguments at the hearing that all parties were aware
the Department was seeking to show changed circumstances between the order
permitting mother to visit the minor and the present time, no matter the specific date on
that (visitation) order. The incorrect designation of the order the Department sought to
modify had no effect on the ultimate disposition of the petition.
       Mother next argues that it was the cessation of visits rather than mother’s conduct
that caused detriment to the minor. She argues that Horwitz-Person “set the agenda” and
influenced the court to end mother’s services as well as her visits.
       We first note that Horwitz-Person was not alone in her opinion of mother’s
dysfunctional and harmful relationship with her children. Two mental health
professionals separately agreed that mother was unable to benefit from services due to
her personality disorders and self-control issues. The first psychologist to evaluate her
found that she lacked insight, had poor judgment, and “assumed no ‘concrete level of
responsibility for the situation her children are in, and her understanding of the pathology
that seems to define her family was alarmingly lacking.’ ” The second found that she

                                              9
was “ ‘lacking in critical skills that would otherwise allow her to consistently put (her
children’s) needs above her own’ ” and unable to protect her children.
       Next, we agree with mother that the decision to end visits between parent and
child is not one to be made without careful consideration. Visitation between parent and
child is an essential component of a reunification plan, even if actual physical custody is
not the outcome of the proceedings. (In re Luke L. (1996) 44 Cal. App. 4th 670, 679.)
However, “[n]o visitation order shall jeopardize the safety of the child.” (§ 362.1, subd.
(a)(1)(B).) It is ordinarily improper to deny visitation absent a showing of detriment. (In
re Luke L., supra, 44 Cal.App.4th at p. 679; In re David D. (1994) 28 Cal. App. 4th 941,
954.) We “giv[e] full effect to the respondent’s evidence, however slight, and disregard[]
the appellant’s evidence, however strong.’ [Citation.]” (Sheila S. v. Superior Court
(2000) 84 Cal. App. 4th 872, 881.) “We have no power to judge the effect or value of the
evidence, to weigh the evidence, to consider the credibility of witnesses . . . .” (In re
Casey D. (1999) 70 Cal. App. 4th 38, 52-53.)
       The juvenile court heard extensive evidence, which we have summarized ante, of
the problems mother’s visits with the minor were causing for everyone involved. She
refused to sign and follow orders and behaved in an unacceptable fashion at the visits,
despite additional restrictions and warnings. The primary social worker, the adoptions
specialist, and the minor’s therapist all agreed his visits with mother were emotionally
detrimental to him. They left him confused, sad, and angry, and put his otherwise stable
placement at risk. “Detriment includes harm to the child’s emotional well-being.” (In re
Brittany C. (2011) 191Cal.App.4th 1343, 1357.) Although mother correctly points out
that the facts demonstrating detriment here are less egregious than seen in In re
Brittany C. and certain other published cases finding emotional detriment, here too
detriment from visits was adequately demonstrated such that substantial evidence
supports the ruling. We cannot say any abuse of discretion appears, as the juvenile



                                             10
court's ruling reflects a thorough consideration of the evidence and clear understanding of
the appropriate standards on hearing a petition to modify.
       B.     Declining to Place Minor with Grandmother
              1. History
       The maternal grandmother had monthly visits with the minor. She had been
hostile with the minor’s foster parents and disregarded limitations placed on phone calls.
She had allowed unauthorized conduct between the minor and mother, and also allowed
Vanessa to sleep in the minor’s room despite knowing of the Department’s concern
regarding sexualized behaviors exhibited toward the minor by Vanessa. Although
Vanessa was living with grandmother, Vanessa was six years older than the minor and
able to establish her own clear boundaries. The minor could not yet keep himself safe
and set his own boundaries. The Department was also concerned about grandmother’s
inability to set boundaries with mother and to protect the minor from mother. The social
worker also doubted grandmother could or would properly control Vanessa’s aggressive
behavior toward the minor, as grandmother continued to minimize the behavior,
characterizing Vanessa’s conduct as “overprotection” of her little brother.
              2. Hearing
       Adoption worker Lenette Dornan testified that she had been informed of
Vanessa’s aggressive behavior toward the minor by the foster parents and had witnessed
some of it herself. The minor was doing very well since Vanessa had been removed from
the foster home, and did not appear to be having any adverse reactions. Dornan did not
believe it was in the minor’s best interest to be removed from the foster home and placed
with grandmother. The two children had very different developmental needs and some of
grandmother’s success in maintaining boundaries for Vanessa was because of Vanessa’s
clarity in setting those boundaries. She did not believe the minor would be able to set
those boundaries. She was also concerned grandmother would not be able to keep the
minor safe from mother. Part of her concern in terms of grandmother’s ability to keep

                                            11
the minor safe related to an overnight visit that occurred over Christmas. Mother was not
allowed to have contact during the visit and the minor was to sleep in his room alone.
The minor reported he saw his mother during the visit and that Vanessa slept on the floor
in the same room as he did. In addition, he had been in his placement for over two years
and was doing very well. It would be detrimental to the minor to remove him from the
foster home.
       Mother testified the minor and Vanessa were very close and it was detrimental for
them not to be placed in the same home together. She did not believe Vanessa bullied the
minor, but that the issues were typical sibling issues.
       Grandmother testified that she visited the minor once a month, and had regular
telephone contact with him, up to three days a week. She testified the bond between
Vanessa and the minor was very strong. She claimed the disputes between them were
typical as between siblings. She believed it was in the minor’s best interest to live with
her, and believed she could create and maintain boundaries between the children and
mother. The older sister testified she believed maternal grandmother would enforce the
boundaries to the best of her ability but also indicated some boundaries had been crossed
in the past. This included allowing Vanessa’s boyfriend to stay at her house. The older
brother testified he believed it was in the minor’s best interest to be placed with the
grandmother.
       Vanessa also testified she thought the minor should be placed with the maternal
grandmother. She acknowledged she did not have as good a relationship with the minor
as others were saying. She did not want to be around him, and because of their six year
age difference, they were not interested in the same things. She also admitted she had
verbally abused the minor and took out her anger at the other children in the foster home
on him.




                                             12
      The primary social worker testified the grandmother had not always abided by the
guidelines relative to Vanessa and mother, in terms of visits and contact with mother.
The social worker also observed during visits Vanessa was impatient with the minor and
yelled at him. She did not perceive any damage to the relationship between the siblings
from being placed in separate homes. She did not believe it was in the minor’s best
interest to place him with grandmother. She believed the placement would put him at
risk of emotional harm, based on the physical aggression and hostility of mother toward
grandmother and grandmother’s inability to set limits with mother. She also believed he
was at risk of harm in that Vanessa would continue to bully him. Further, due to the
previous history of sexual acting out, the social worker was concerned that behavior
could recur. Grandmother was aware of a sexual incident between Vanessa and the
minor, but did not inform the social worker and in fact, denied anything had happened.
Grandmother also minimized the level of aggression shown by Vanessa to the minor; the
social worker was concerned the grandmother would not be able to protect the minor
from that aggression and he could be physically or emotionally harmed. She also did not
believe grandmother would be able to keep mother away from the minor.
             3. Findings
      The juvenile court explicitly found based on Vanessa’s testimony that she and the
minor did not share a particular bond. Nor did the testimony of any of the children
suggest there was such a meaningful bond between the older siblings and the minor that
his placement should be disrupted. The testimony of the social workers, Navarro and
Dornan, corroborated that view of the lack of a sibling bond. The court noted its concern
that grandmother was minimizing the behavior of Vanessa toward the minor. The court
characterized grandmother’s testimony as evasive and expressed concern that she would
not be forthcoming with the Department and court if the minor were placed with her.
The court was also concerned that grandmother would not be able to protect the minor
either from mother or Vanessa. The court found it was in the minor’s best interest to not

                                            13
be moved from his foster home, and it would be detrimental to move him to
grandmother’s home.
              4. Law and Analysis
       Mother contends the juvenile court abused its discretion in denying her petition to
place the minor with his grandmother. She contends placement with a suitable relative is
presumptively in the child’s best interest and the evidence did not support the juvenile
court’s finding of best interest regarding the minor’s placement.
       “In any case in which a child is removed from the physical custody of his or her
parents pursuant to Section 361, preferential consideration shall be given to a request by a
relative of the child for placement of the child with the relative. . . .” (§ 361.3, subd. (a).)
“ ‘Preferential consideration’ means that the relative seeking placement shall be the first
placement to be considered and investigated.” (§ 361.3, subd. (c)(1).) “Preferential
consideration ‘does not create an evidentiary presumption in favor of a relative, but
merely places the relative at the head of the line when the court is determining which
placement is in the child’s best interests.’ [Citation.]” (In re Antonio G. (2007) 159
Cal. App. 4th 369, 376.) “[T]he statute express[es] a command that relatives be assessed
and considered favorably, subject to the juvenile court’s consideration of the suitability
of the relative’s home and the best interest of the child.” (In re Stephanie M., supra, 7
Cal.4th at p. 320.) But this command is not a guarantee of relative placement. (In re
Joseph T. (2008) 163 Cal. App. 4th 787, 798.)
       The statute also identifies several factors that the social services agency and the
juvenile court must consider in determining whether placement with a particular relative
who requests such placement is appropriate. (§ 361.3, subd. (a).) Among others, these
factors include the relatives ability to: provide a safe, secure, and stable environment for
the child; exercise proper and effective care and control of the child; and, protect the
child from his or her parents. (§ 361.3, subd. (a)(7)(A), (B), & (D).) “During the
reunification period, the preference applies regardless of whether a new placement is

                                               14
required or is otherwise being considered by the dependency court.” (In re Joseph T.,
supra, 163 Cal.App.4th at p. 795.)
       Here, because reunification services were still being provided to minor’s father at
the time the petition was filed--although the hearing was conducted well after his services
were terminated--the relative placement preference applied. (See In re Joseph T., supra,
163 Cal.App.4th at pp. 794-795.) However, as we have noted, the question remains
whether placement with grandmother was in the minor’s best interests. We conclude the
juvenile court did not abuse its discretion in deciding it was not.
       The juvenile court heard extensive evidence, which we have summarized ante, of
the problems the minor had with Vanessa, including sexual acting out, and the
grandmother’s lack of concern with the behaviors. Grandmother also had a history of not
complying with the Department’s guidelines. The social workers did not believe
grandmother would be able to keep mother from the minor, for reasons we have
described. The minor was young and unable to protect himself from mother or establish
his own boundaries relative to their contact. In addition, the minor had been placed in his
foster home for almost three years at that time. He was doing very well in the home and
had a strong bond with his foster parents. No abuse of discretion appears.
                                              II
                              Termination of Parental Rights
       Mother contends the juvenile court erred in terminating her parental rights without
applying the sibling bond exception to adoption. As we noted ante, two of the half-
siblings objected to termination of parental rights based on sibling relationships but
mother remained silent as to that specific issue, although she did argue about continued
inter-sibling visitation at the selection and implementation hearing.




                                             15
       A. The Law
       At the selection and implementation hearing held pursuant to section 366.26, a
juvenile court must choose one of the several “ ‘possible alternative permanent plans for
a minor child . . . . The permanent plan preferred by the Legislature is adoption.
[Citation.]’ [Citation.] If the court finds the child is adoptable, it must terminate parental
rights absent circumstances under which it would be detrimental to the child.” (In re
Ronell A. (1996) 44 Cal. App. 4th 1352, 1368.) There are only limited circumstances
which permit the court to find a “compelling reason for determining that termination [of
parental rights] would be detrimental to the child.” (§ 366.26, subd. (c)(1)(B).) The
party claiming the exception has the burden of establishing the existence of any
circumstances which constitute an exception to termination of parental rights. (See In re
Cristella C. (1992) 6 Cal. App. 4th 1363, 1372-1373; In re Melvin A. (2000) 82
Cal. App. 4th 1243, 1252 [“The parent has the burden of proving that termination would
be detrimental to the child”]; Cal. Rules of Court, rule 5.725(d)(4); see Evid. Code,
§ 500.)
       One of the limited circumstances in which termination of parental rights may be
detrimental to the minor is when “[t]here would be substantial interference with a child’s
sibling relationship, taking into consideration the nature and extent of the relationship,
including but not limited to, whether the child was raised with a sibling in the same
home, whether the child shared significant common experiences or has existing close and
strong bonds with a sibling, and whether ongoing contact is in the child’s best interest,
including the child’s long-term emotional interest, as compared to the benefit of legal
permanence through adoption.” (§ 366.26, subd. (c)(1)(B)(v).) The court must consider
the interests of the adoptive child, not the siblings in determining whether termination
would be detrimental to the adoptive child. (In re Daniel H. (2002) 99 Cal. App. 4th 804,
813; In re Celine R. (2003) 31 Cal. 4th 45, 49-50.)



                                              16
       “To show a substantial interference with a sibling relationship the parent must
show the existence of a significant sibling relationship, the severance of which would be
detrimental to the child. Many siblings have a relationship with each other, but would
not suffer detriment if that relationship ended. If the relationship is not sufficiently
significant to cause detriment on termination, there is no substantial interference with that
relationship.” (In re L.Y.L. (2002) 101 Cal. App. 4th 942, 952, fn. omitted.)
       B. Analysis
       Mother did not object to termination on this basis in the juvenile court. Her claim
on appeal that the sibling relationship exception to adoption applied to the minor is
therefore forfeited. (In re Erik P. (2002) 104 Cal. App. 4th 395, 402-403.) However,
because the half-siblings did make the objection and the court addressed it, so shall we,
albeit briefly.
       It appeared the minor had a limited and unhealthy relationship with his half-
siblings. The siblings ignored him during the visits and spoke negatively of his potential
adoptive home. The minor did not request additional contact with his siblings. He had
no adverse behaviors since Vanessa moved. Adoption Services found adoption would
not create a substantial interference in the sibling relationships and would not be
detrimental to the minor. As we have described, at the hearing on placement with
grandmother, the juvenile court explicitly found based on Vanessa’s testimony that she
and the minor did not share a particular bond. Nor did the testimony of any of the
children suggest there was such a meaningful bond between the older siblings and the
minor. The testimony of the social workers, Navarro and Dornan, corroborated that view
of the lack of a sibling bond. The adoption worker had supervised “hundreds” of sibling
visits, and observed the visits were atypical in that the older children did not engage with
the minor for any significant period of time. In fact, she testified that the minor asked her
and the other visit supervisor to play with him at times instead of family members.



                                              17
       There was simply no evidence of a significant sibling relationship here. The
minor was removed from the home when he was five years old and lived the next three
years in his foster home. His siblings were six, seven and one-half, and 10 years older
than he, respectively. Neither of the older siblings was ever placed with him, and his
interactions with Vanessa were not often emotionally healthy, as we have described. The
minor showed no adverse reaction to living separately from Vanessa; in fact, he was
doing quite well. Vanessa herself testified that she and the minor did not have a
particularly close relationship and did not share interests. On this record, the court
properly concluded no exception to termination of parental rights had been established
and did not err in terminating parental rights.
                                      DISPOSITION
       The orders of the juvenile court are affirmed.



                                                        /s/
                                                  Duarte, J.



We concur:



      /s/
Butz, Acting P. J.



     /s/
Hoch, J.




                                             18